Citation Nr: 0727682	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  03-36 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  He received the National Defense Service 
Medal, Vietnam Service Medal and the Vietnam Campaign Medal 
with 60 device, among other citations.  

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied service connection for PTSD.  The RO issued a 
notice of the decision in January 2003, and the veteran 
timely filed a Notice of Disagreement (NOD) in April 2003.  
Subsequently, in October 2003 the RO provided a Statement of 
the Case (SOC), and thereafter, in December 2003, the veteran 
timely filed a substantive appeal.  The RO issued 
Supplemental Statements of the Case (SSOCs) in June 2004, 
July 2004 and July 2005.

The veteran initially requested a Travel Board hearing on 
this matter, but subsequently withdrew that request in 
writing in March 2005.  On appeal, in March 2006 the Board 
denied service connection for PTSD.  The veteran thereafter 
timely appealed this adverse decision to the United States 
Court of Appeals for Veterans Claims (Court), which issued an 
order granting a Joint Motion for Remand in December 2006 and 
directing the Board to address "why [VA] did not secure and 
review the history of [the veteran's] unit for possible 
alternative sources of evidence of combat or stressors."  
See Parra v. Nicholson, No. 06-1911 (Dec. 13, 2006) 
(incorporating Joint Motion for Remand, to include pages 3-4) 
(emphasis added).  The appeal is again before the Board for 
further review.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that, in light of the Court's order, 
additional development is warranted to address the merits of 
the veteran's claim.  38 C.F.R. § 19.9 (2006).  Specifically, 
while the evidence demonstrates that the veteran currently 
has a PTSD diagnosis, as reflected in August 2005 VA medical 
reports, the RO failed to properly develop the record in 
relation to the veteran's claim that he: (1) "engaged in 
combat" with the enemy for the purposes of 38 C.F.R. § 
3.304(f) in the form of receiving enemy fire; and (2) 
experienced other, non-combat related in-service stressors.  
See Moran v. Principi, 17 Vet. App. 149, 154-55 (2003) 
(vacating and remanding Board decision that concluded that 
the veteran did not serve in combat based only on "his MOS 
as cook and the absence of any notation either in his service 
personnel records or his DD214 that he had been awarded any 
medals or commendations indicating that he had been exposed 
to combat" and highlighting the need for the Board to 
discuss the veteran's "assertions that he had engaged in 
combat"); VAOPGCPREC 12-99 (concluding that "[d]etermining 
whether evidence establishes that a veteran engaged in combat 
with the enemy requires evaluation of all pertinent evidence 
. . . and assessment of the credibility, probative value, and 
relative weight of the evidence").  In particular, the RO 
made no requests to certain pertinent record depositories in 
an attempt to verify that the veteran's unit, the 483rd Field 
Services Company, underwent sniper fire while outside a 
rubber plantation near Tay Ninh; that he saw dead bodies in a 
refrigerated mortuary in Tay Ninh; or that he witnessed the 
transport of a severely burned soldier.  See DRO Hearing 
Transcript at 2-3; Veteran's Statement, dated January 15, 
2003; Veteran Information Form (VIF), dated July 5, 2002; VA 
Medical Report, dated April 18, 2002.  The veteran also 
reported that up to five soldiers in his unit had been 
wounded and that his unit was attached to the 196th Light 
Infantry Brigade, which the RO did not attempt to verify.  
See Letter from the Veteran, dated June 11, 2007; VIF, dated 
July 5, 2002.  In the absence of such action by the RO, the 
Board determines that additional development must occur to 
determine whether the veteran engaged in combat operations 
for the purposes of 38 C.F.R. § 3.304(f), and whether any 
non-combat, in-service stressors occurred.

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The AMC/RO must ask the veteran to 
provide any additional supporting 
evidence, to include buddy statements, 
that would corroborate the specific facts 
of his claimed in-service stressors 
and/or his unit's receipt of sniper fire.  
The AMC/RO must ask the veteran to 
provide specific dates, times and 
locations pertaining to the claimed in-
service stressful events.  

3. The AMC/RO must request that the 
United States Armed Services Center for 
Research of Unit Records (USACURR) (now 
known as the United States Army and Joint 
Services Records Research Center (JSRRC)) 
conduct a search for records pertaining 
to the claimed in-service stressors 
(i.e., the receipt of sniper fire by the 
483rd Field Services Company near Tay 
Ninh; the veteran's viewing of dead 
bodies in a refrigerated mortuary in Tay 
Ninh, etc.).  The AMC/RO must also 
request a search of relevant records in 
other depositories, to include 
Morning/Sick Reports through the National 
Personnel Records Center (NPRC).  

4. If the AMC/RO determines that the 
veteran engaged in combat with the enemy, 
or if it confirms that a claimed, non-
combat, in-service stressor occurred, the 
AMC/RO should make arrangements for the 
veteran to be examined by a psychiatrist 
for the purpose of determining whether 
his current PTSD is causally related to a 
verified in-service stressor(s).

After reviewing the claims file, the 
mental status examination and any tests 
that are deemed necessary, the 
psychiatrist is asked to determine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's PTSD is causally linked an 
in-service stressor.

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of cause or aggravation 
as to find against cause or aggravation. 
More likely and as likely support the 
contended relationship; less likely 
weighs against the claim.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed.  If a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.

5.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).
 




